Judgment, Supreme Court, New York County (William Wetzel, J.), rendered July 9, 2001, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s plea allocution, at which the court properly warned him of the rights he was waiving, was knowing and voluntary (see Boykin v Alabama, 395 US 238 [1969]; People v Harris, 61 NY2d 9 [1983]).
Defense counsel was not ineffective for failing to request a more detailed plea allocution. Defendant’s other attacks on his attorney implicate the strategic decision that defendant would accept the plea offer rather than pursue other possible approaches to his defense. The record contains no support for defendant’s claim that he did not receive the effective assistance of counsel (see People v Ford, 86 NY2d 397, 404 [1995]; People v Benevento, 91 NY2d 708, 713-714 [1998]). We note that at the time of the plea, the attorney made it clear that he had apprised defendant of a possible factual issue in his case, and that defendant had nevertheless chosen to plead guilty. Concur — Tom, J.P., Saxe, Rosenberger, Lerner and Marlow, JJ.